COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


                                                 §                 No. 08-15-00096-CV
IN RE:
                                                 §             ORIGINAL PROCEEDING
EL PASO COUNTY, TEXAS,
                                                 §            ON PETITION FOR WRIT OF
Relator.
                                                 §                    MANDAMUS

                                       JUDGMENT

         The Court has considered this cause on the Relator’s petition for writ of mandamus

against the Honorable William Moody, Judge of the 34th District Court of El Paso County,

Texas, and concludes that Relator’s petition for writ of mandamus should be denied.           We

therefore deny the petition for writ of mandamus, in accordance with the opinion of this Court.

         IT IS SO ORDERED THIS 13TH DAY OF MAY, 2015.


                                             STEVEN L. HUGHES, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.